00-00446 Garza v State of Texas.wpd



No. 04-00-00446-CR
Mark Anthony GARZA,
Appellant
v.
The STATE of Texas,
Appellee
From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-4313
Honorable Sid Harle, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Karen Angelini, Justice
Delivered and Filed:	October 25, 2000
APPEAL DISMISSED FOR LACK OF JURISDICTION
	On June 29, 2000, appellant, Mark Anthony Garza, filed both his notice of appeal and a
motion for new trial with the trial court. The trial court granted Garza's motion for new trial on
August 16, 2000. Because the granting of a motion for new trial restores the case to its position
before the former trial, the judgment which is the subject of Garza's notice of appeal is no longer final
and appealable. See Tex. R. App. P. 21.9, 25.2(2).   Accordingly, this court lacks jurisdiction to over
this appeal.  
	The appeal is dismissed for lack of jurisdiction. 
								PER CURIAM
DO NOT PUBLISH